                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             JONESBORO DIVISION

MICHAEL BLANSETT                                                             PLAINTIFF

V.                             CASE NO. 3:19-CV-48-BD

ANDREW SAUL, Commissioner,
SOCIAL SECURITY ADMINISTRATION                                             DEFENDANT

                                         ORDER

        Plaintiff Michael Blansett has moved for an award of attorney’s fees under the

Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. (Docket entry #17) He seeks

fees and expenses in the amount of $3,417.07 (Id.) The Commissioner does not contest

the attorney and paralegal hours expended, the requested hourly rates, or the amount of

expenses. (#19)

        Because there is no objection to granting attorney’s fees and expenses, Mr.

Blansett’s motion (#17) is GRANTED, and the Commissioner is directed to pay the total

sum of $3,417.07 in fees and expenses, subject to offset if he has outstanding government

debt.

        IT IS SO ORDERED, this 18th day of October, 2019.


                                              ___________________________________
                                              UNITED STATES MAGISTRATE JUDGE
